Title: To George Washington from the Commissioners for Settling Accounts Between the United States and the Individual States, 21 June 1793
From: Commissioners for Settling Accounts Between the United States and the Individual States,Irvine, William,Kean, John,Langdon, Woodbury
To: Washington, George



Sir
Office of Accounts June 21st 1793

There are some points relative to the finishing of our business which we suppose will occasion you less trouble in giving us directions about in conversation than by letters the principal are respecting the person to whom you think it will be most proper to make our report and into whose custody we shall deliver the Books & papers belonging to the office—if agreeable we shall be glad to know when it will be most convenient for us to wait upon you relative to this matter—With profound respect We are Sir Your Obt Huml. Servts

Wm Irvine
John Kean
Wry Langdon

